 


109 HR 4255 IH: To convey certain submerged lands to the Commonwealth of the Northern Mariana Islands in order to give that territory the same benefits in its submerged lands as Guam, the Virgin Islands, and American Samoa have in their submerged lands.
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4255 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Flake (for himself, Ms. Bordallo, Mr. Fortuño, Mrs. Christensen, Mr. Doolittle, Mr. Abercrombie, Mr. Burton of Indiana, and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To convey certain submerged lands to the Commonwealth of the Northern Mariana Islands in order to give that territory the same benefits in its submerged lands as Guam, the Virgin Islands, and American Samoa have in their submerged lands. 
 
 
1.Conveyance of certain submerged lands to the commonwealth of the northern mariana islandsThe first section of Public Law 93–435 (48 U.S.C. 1705) is amended— 
(1)in the second sentence of subsection (b), by inserting the Commonwealth of the Northern Mariana Islands, after Guam, each place it appears; and 
(2)by adding at the end the following: 
 
(e) 
(1)Subject to valid existing rights, all right, title, and interest of the United States in lands permanently or periodically covered by tidal waters up to but not above the line of mean high tide and seaward to a line 3 geographical miles distant from the coastline of the territory of the Commonwealth of the Northern Mariana Islands (as modified before, on, or after the date of enactment of this subsection by accretion, erosion, or reliction, or in artificially made, filled in, or reclaimed lands that were formerly permanently or periodically covered by tidal waters) are conveyed to the Government of the Commonwealth of the Northern Mariana Islands to be administered in trust for the benefit of the people of the Commonwealth of the Northern Mariana Islands. 
(2)The conveyance shall be subject to subsections (b), (c), and (d) except that each reference to the date of enactment of this Act in those clauses shall (for the purposes of this subsection) be considered to be a reference to the date of enactment of this subsection.. 
2.Application of Public Law 93–435Public Law 93–435 (48 U.S.C. 1705 et seq.) is amended by adding at the end the following new section: 
 
7.Consistent applicationThis Act is intended to be applied in a consistent manner to Guam, the Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands, except to the extent that there is a specific and express exception in this Act regarding its application to one or more of these territories.. 
 
